Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is entered in response to Applicant’s amendment and reply of January 21, 2021.  Claims 1, 6-10, 16, 18, 20, 22, 23 are amended.  Claims 1-23 are pending.

Response to Arguments
Applicant’s arguments, see Remarks, filed January 21, 2021, with respect to the rejections of claims 1, 3, 5-8,12,14-17,19 and 22 under 35 U.S.C. § 102(a)(1) as anticipated by U.S. Pat. Pub. No. 2007/0016288 (“Gurskis”); and claims 2, 4, 9, 10, 13, 18, 20 and 23 under 35 U.S.C. § 103 as obvious over Gurskis in view of U.S. Pat. Pub. No. 2006/0195185 (“Lane”) have been fully considered and are persuasive in combination with the amendments to the claims.  It is agreed that Gurskis teaches that the frame portion/gasket member (12/112) is not located substantially axially proximal of the frame assembly that secures the valve (14/114) (see Remarks, page 9).  Therefore, the frame portion that secures the valve (14/114) is proximal to the frame portion (12/112).  As amended, claims 1 and 6 recite that the inner frame secures a valve assembly, and therefore, in Gurskis, the portion shown at 14/114 would have to be interpreted as the inner frame, and portion shown at 12/112 would have to be interpreted as the outer frame.  In Gurskis, the inner frame 14/114 is located axially proximal to the outer frame 12/112 (or outer frame 12/112 is located axially distal to 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:  The prior art of record fails to disclose or render obvious the combination of features as claimed. In particular, the prior art of record Gurskis, Lane and Benichou fail to disclose: 
In regards to claim 1: an apparatus having a delivery device including a sheath and where a prosthetic heart valve including an inner frame securing a valve assembly and an outer frame coupleable to the inner frame via at least one suture, and in particular where the inner frame and outer frame are moveable relative to each other and where the outer frame is substantially axially proximal of the inner frame while disposed in a first position within the sheath.
In regards to claim 6: a method having the combination of features as claimed and in particular inserting into a heart of a patient, a prosthetic heart valve that includes an inner frame securing a valve assembly and an outer frame coupleable to the inner frame via at least one suture, during the inserting the inner frame and the outer frame are disposed within a delivery sheath in a collapsed configuration and the outer frame is positioned at least partially axially proximal of the inner frame; deploying the prosthetic heart valve, and nesting the inner and outer frames as claimed.
In regards to claim 16: a method having the combination of features as claimed and in particular inserting a prosthetic heart valve into a lumen of a delivery sheath, the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATRINA M STRANSKY whose telephone number is (571)270-3843.  The examiner can normally be reached on Monday-Friday 7:30 am-4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571)272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATRINA M STRANSKY/Primary Examiner, Art Unit 3771